DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 10/22/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “reading module”, “target network layer implementation module”, “network layer connection module”, “format conversion module”, and “parameter loading module” in claim 11.  One or more of these limitations are also included in claims 12-15, and 17.  In addition, claim 16 contains the limitation “scheduling module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the Net” in line 7.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only recites “net” as an adjective.
Claims 11-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “reading module”, “target network layer implementation module”, “network layer connection module”, “format conversion module”, “parameter loading module” and “scheduling module” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraph [0123] of the specification discloses that “units” may be implemented in software and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (From High-Level Deep Neural Models to FPGAs, herein Sharma) and Jia et al (Caffe: Convolutional Architecture for Fast Feature Embedding, herein Jia).
Regarding claim 1,
	Sharma teaches a neural network model deployment method, applied to a terminal device, the method comprising: (Sharma, page 1, column 1, paragraph 2, line 1 “We use DNNWEAVER to generate accelerators for a set of eight different DNN models and three different FPGAs, Xilinx, Zynq, Altera Stratix V, and Altera Aria 10.” In other words, DNNWEAVER is a neural network model deployment method, and FPGA is a terminal device.)
reading an initial neural network model; (Sharma, page 2, column 2, paragraph 1, line 12 “The input to DNNWEAVER is a high-level specification of the DNN in “Berkeley Caffe Format” [1]. In other words, input is reading, and high-level specification of the DNN is an initial neural network model.)
	obtaining a layer definition of each network layer of the initial neural network model; (Sharma, see above mapping, and Figure 2. 

    PNG
    media_image1.png
    223
    544
    media_image1.png
    Greyscale

In other words, specification is initial neural network model, and from Figure 2, DNN programming interface shows a layer definition of a network layer of the specification.)
	obtaining an operation parameter of each network layer of the initial neural network model; (Sharma, Figure 2. “convolution_param{ num_output: 20” and “pooling_param{ pool: MAX”. In other words, 20 and MAX are examples of operation parameters of each network layer of the initial neural network model.)
	executing, by using a [layer class], a target network layer corresponding to each network layer in the terminal device separately according to the layer definition of each network layer, so that each target network layer is inherited from the [layer class]; (Sharma, Figure 4, and page 2, column 2, paragraph 2, line 6 “The Translator converts the DNN’s 

    PNG
    media_image2.png
    432
    533
    media_image2.png
    Greyscale

In other words, ISA instructions of the macro dataflow are target network layers corresponding to each network layer, and instructions are a layer class that each specific creation of a target network layer inherits from.)
	applying relational connections amongst the target network layers using a [net class]; (Sharma, page 2, column 2, paragraph 3, line 1 “Design Planner accepts the instructions representing the macro dataflow graph of the DNN…,” and line 4 “The Design Planner then partitions the computation of each layer to groups of operations that share and reuse data.  We refer to each group’s output as a slice.  The slice is spilled to memory after computation and the accelerator proceeds to compute the next slice.” In other words, partitions the computations of each layer… output as a slice… the slice is spilled to memory after computation and the accelerator proceeds to compute the next slice is applying relational connections amongst the target network layers, and groups of operations is a net class.)
converting the operation parameter of each network layer into a preset format (Sharma, page 2, column 2, paragraph 2, line 6 “The Translator converts the DNN’s specification to our macro dataflow instruction set architecture (ISA).”  In other words, Translator converts is converting the operation parameters of each network layer, and our macro dataflow instruction set architecture is a preset format.)
	obtaining a target operation parameter of each network layer based on the preset format; (Sharma, Figure 4, and, page 4, column 1, paragraph 3, line 1 “This instruction type performs the convolution operation by sliding a window over its inputs.  The dimensions of the window and the sliding stride are encoded in bits 15-0, with six bits for the width and the height of the window, and four bits for the sliding stride.  If these bits are not enough for specifying the window dimensions, bit 16 is set to 1 and IWORD2 is used to specify the structure of the window.  The other fields in the IWORD1 are similar to the input instruction.  After the IWORDs, an array of immediate values is used to specify the weights for the convolution operation.” In other words, dimensions of windows, sliding stride, and weights are target operation parameters, and from the above mapping, Translator converts the DNN specification to our macro dataflow instruction set architecture is obtain a target parameter of each network layer.)
	loading a corresponding target operation parameter in the target network layer corresponding to each network layer separately according to the target operation parameter of each network layer; and (Sharma, from above mapping, dimensions of the window and the sliding stride are encoded in bits 15-0 is loading a corresponding target operation parameter in the target network layer corresponding to each network layer according to the target operation parameter of each network layer.)
obtaining a target neural network model deployed in the terminal device based on the target operation parameter of each network layer.  (Sharma, Figure 3. 

    PNG
    media_image3.png
    209
    1155
    media_image3.png
    Greyscale

In other words, loading the Synthesizable Accelerator into the FPGA and the DNN Model Layout into the memory is obtaining a target neural network model deployed in the terminal device based on the target operation parameter of each network layer.)  
Sharma performs all of the recited method steps, but is silent regarding performing the method steps by “using a layer class” or “using a net class”.  However, Sharma teaches using Caffe (page 1, column 1, paragraph 1, line 11 “DNNWEAVER, a framework that automatically generates a synthesizable accelerator for a given (DNN, FPGA) pair from a high-level specification in Caffe [1]”) as does the claimed invention (specification of the instant application, paragraph [0069] “In the embodiment of this application, by using a framework body shown in FIG. 4, for an initial neural network model trained by using a Tensorflow learning framework, an initial network model trained by using Caffe learning framework (which is a convolutional neural network framework), and the like, general deployment of the neural network model into the terminal device can be implemented.”).  Berkeley Caffe is written in C++ which is an object oriented language.  As such, everything written in Caffe is a class or a method of a class.  Therefore, it would appear that Sharma, which uses Caffe, teaches classes. Nevertheless, Jia provides a more complete description of Berkeley Caffe Format and is  Berkeley Caffe Format; (Jia, page 675, column 1, paragraph 1, line 2 “The framework is a BSD-licensed C++ library with Python and MATLAB bindings for training and deploying general-purpose convolutional neural networks and other deep models efficiently on commodity architectures.” And, Figure. 1, and, page 677, column 1, paragraph 3, line 1 “Caffe does all the bookkeeping for any directed acyclic graph of layers, ensuring correctness of the forward and backward passes.”

    PNG
    media_image4.png
    215
    1161
    media_image4.png
    Greyscale

	Both Jia and Sharma are directed to simplifying the deployment of deep neural networks.  In view of the teaching of Sharma, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jia into Sharma.  This would result in being able create, train and deploy general purpose deep neural networks using a common object-oriented programming interface.
	One of ordinary skill in the art would be motivated to do this in order to have an easy to use, open source framework for developing deep neural networks. (Jia, page 1, column 2, paragraph 3, line 1 “While deep neural networks have attracted enthusiastic interest within computer vision and beyond, replication of published results can involve months of work by a researcher or engineer. Sometimes researchers deem it worthwhile to release trained models along with the paper advertising their performance. But trained models alone are not sufficient 
Regarding claim 2,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 1, wherein
	a layer definition of a network layer comprises: name information, class information, and initialization information of the network layer; and (Sharma, Figure 2. In other words, name is name, type is class information, and bottom, top, and params are initialization information.)
	wherein the executing, by using the layer class, the target network layer corresponding to each network layer in the terminal device separately according to the layer definition of each network layer, so that each target network layer is inherited from the layer class comprises: (Sharma, Figure 4.  Instructions represent layers, these instructions can be considered classes because they are generic until the specific target parameters are loaded into the appropriate bits, thus customizing the layer for the specific DNN.  Therefore, the specific target layer of the DNN inherits its structure from the predefined instruction.)
	adjusting, for any network layer of the initial neural network model and by using the layer class as a base class in the terminal device, a preset name attribute of the layer class according to the name information of the network layer; (Sharma, Figure 4.  And, page 3, 
And, page 4, column 1, paragraph 2, line 2 “Translation from Caffe to this ISA is straightforward since the instructions match the DNN layers.” In other words, conv is a preset name attribute of the layer class, convolution is name information of the network layer, and translation of a convolutional layer in Caffe to the conv instruction of the ISA is adjusting a preset name attribute of the layer class according to the name information of the network layer.)
	adjusting a preset layer class attribute of the layer class according to the class information of the network layer; and (Sharma, page 2, column 2, paragraph 2, line 5 “The Translator converts the DNN’s specification to our macro dataflow instruction set architecture (ISA).”  In other words, Translator converts is adjusting the operation parameter of each network layer, and our macro dataflow instruction set architecture has preset layer class attributes.)
	performing, according to the initialization information of the network layer, an initialization operation by using a preset initialization method of the layer class, to obtain the target network layer corresponding to each network layer, so that each obtained target network layer is a derived class of the layer class.  (Sharma, page 2, column 2, paragraph 2, line 6 “The Translator converts the DNN’s specification to our macro dataflow instruction set architecture (ISA).  Each instruction in the ISA represents a node in the macro dataflow graph of the DNN model.  Note, that the accelerator does not directly execute these instructions. DNNWEAVER compiler statically maps these instructions to control signals in the accelerator and creates an execution schedule.  We choose this abstraction to provide a unified hardware-In other words, convert’s the DNN specification is converting the operation parameter of each network layer to the target network layer for all layers, macro dataflow instruction set architecture is a preset format, and the architecture is a class from which each network layer instruction is derived from.)
Regarding claim 3,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 1, wherein
the loading the corresponding target operation parameter in the target network layer corresponding to each network layer separately according to the target operation parameter of each network layer comprises: (Sharma, Figure 4, See mapping in claim 1.)
	loading the corresponding target operation parameter in the target network layer corresponding to each network layer by using a preset parameter loading method of the layer class separately according to the target operation parameter of each network layer.  (Sharma, Figure 3. In other words, loading the Synthesizable Accelerator into the FPGA and the DNN Model Layout into the memory is loading the corresponding target operation parameters in the target network layers, for each layer according to the target operation parameter of each network layer.)  
Regarding claim 4,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 1, wherein
the connecting the target network layers by using the net class comprises: connecting the target network layers by using the net class according to a connecting structure of the network layers of the initial neural network model, so that a connecting structure of the target network layers corresponds to the connecting structure of the network layers of the initial neural network model.  (Sharma, page 2, column 2, paragraph 2, line 6 “The Translator converts the DNN’s specification to our macro dataflow instruction set architecture (ISA).  Each instruction in the ISA represents a node in the macro dataflow graph of the DNN model.”  In other words, DNN specification is the initial neural network model, the converted DNN specification in the macro dataflow instruction set architecture is the target network layers, and converts the DNN’s specification to the macro dataflow instruction set architecture is connecting structure of the target network layers corresponds to the connecting structure of the network layers of the initial neural network model. )
Regarding claim 5,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 4, wherein,
adding a network layer to the target neural network model by using a preset network layer adding method of the net class, wherein the added network layer is inherited from the layer class; and/or reading and loading, by using a preset parameter reading method of the net class, a parameter required for operating the target neural network model; and/or operating the target neural network model by using a preset prediction method of the Net, to perform forward prediction.  (Sharma, Figure 3, Figure 4, and page 2, column 2, paragraph 2, line 1 “The Translator converts the DNN’s specification to our macro dataflow instruction set In other words, instruction in the ISA is network layer, converts the DNN specification is adding network layer, from Figure 4, instruction inherits from the eight predefined instructions, and, from Figure 3, Execution Schedule and Resource Allocation is preset prediction method to perform forward prediction.)
Regarding claim 6,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 1, wherein,
the initial neural network model is a convolutional neural network (CNN) model; and (Sharma, Figure 2.  “Type: CONVOLUTION” In other words, the convolution layer shows that the initial neural network model can be a convolutional neural network.)
wherein the method further comprises: scheduling three dimensions in parallel: a width, a height and an output channel, of a convolution layer of the CNN model by using a [graphics processing unit (GPU)] of the terminal device, to reduce a quantity of loop layers in implementation of the convolution layer.  (Sharma, Figure 3, Figure 4, and page 4, column 1, paragraph 2, line 14 “Bits 15-0 encode the number of dimensions in the DNN input (e.g., two In other words, from Figure 3, schedule of execution is scheduling, DNN input (e.g. two for an input image) is width and height, and from Figure 4, the dimensions are included in the same IWORD, this is scheduled in parallel, and if the number of dimensions exceeds two, then more words are added to specify the size of dimensions is three dimensions.)
Thus far, Sharma does not explicitly teach graphics processing unit (GPU).
Jia teaches graphics processing unit (GPU) (Jia, page 1, column 1, paragraph 1, line 7 “Caffe fits industry and internet-scale media needs by CUDA GPU computation, processing over 40 million images a day on a single K40 or Titan GPU..”  In other words, K40 or Titan GPU are graphics processing units (GPUs). Examiner notes that Sharma specifically uses field programmable gate arrays for processing rather than GPUs or CPUs.  They provide the same function of processing power.  Jia shows that it is well known in the art to use GPUs for processing.  In addition, Sharma shows a comparison of DNNWEAVER to CPUs and GPUs (Sharma, page 6, column 2, paragraph 3, line 2 “We compare the execution time of DNNWEAVER generated accelerators to the execution time on CPUs and GPUs using Berkeley Caffe.”))
	Both Jia and Sharma are directed to simplifying the deployment of deep neural networks.  In view of the teaching of Sharma, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jia into 
	One of ordinary skill in the art would be motivated to do this in order to have an easy to use, open source framework for developing deep neural networks. (Jia, page 1, column 2, paragraph 3, line 1 “While deep neural networks have attracted enthusiastic interest within computer vision and beyond, replication of published results can involve months of work by a researcher or engineer. Sometimes researchers deem it worthwhile to release trained models along with the paper advertising their performance. But trained models alone are not sufficient for rapid research progress and emerging commercial applications, and few toolboxes offer truly off-the-shelf deployment of state-of-the-art models – and those that do are often not computationally efficient and thus unsuitable for commercially deployment.  To address such problems, we present Caffe, a fully open-source framework that affords clear access to deep architectures.”)
Regarding claim 7,
the combination of Sharma and Jia teaches the neural network model deployment method according to claim 6, further comprising:
increasing a quantity of target points continuously calculated in a loop; (Sharma, page 5, column 2, paragraph 3, line 1 “Convolution operations within an output feature map have no data dependencies on each other, and can be executed in parallel. These parallel calculations are performed by the PEs within a PU.”  In other words, within an output feature map is target points, and executed in parallel is increasing a quantity… calculated in a loop.)
reading, during calculation of a first target point, all pixels corresponding to the first target point; and (Sharma, page 5, column 1, paragraph 1, line 3 “The Design Planner also generates a static schedule for the Data Buffer to fetch data from the external memory and feed the PUs through the inter-PU bus.” In other words, data is pixels, and fetch data from the external memory is reading all pixels corresponding to the first target point.)
reusing pixels the same as those in a previously calculated target point and re-reading pixels different from those in the previously calculated target point during calculation of a non-first target point.  (Sharma, page 5, column 2, paragraph 5, line 1 “Figure 11 shows another optimization that reduces remote data transfer through re-use.  Convolution windows that produce adjacent outputs share input elements.  Therefore, PEs computing adjacent outputs elements use partially shared data.  We add a dedicated unidirectional link between adjacent PEs to forward these shared input elements.  The arrows in Figure 11 show this data forwarding to re-use data for convolution.” 

    PNG
    media_image5.png
    343
    560
    media_image5.png
    Greyscale

In other words, data is pixels, and re-use data for convolution is re-using pixels from those in the previously calculated target point.)
Regarding claim 8,
the combination of Sharma and Jia teaches a neural network model prediction method, applied to a terminal device, the method comprising
obtaining prediction input data through a data input apparatus of the terminal device; (Sharma, page 4, column 1, paragraph 2, line 1 “The input instruction reads a DNN input (e.g., an entire image) from memory and send it to another instruction for processing.” In other words, input instruction is used on the FPGA, FPGA is terminal device, and reads DNN input is obtaining prediction input data.)
invoking a neural network model pre-deployed in the terminal device; (Sharma, Figure 3, Synthesizable Accelerator and DNN Model layout input into the FPGA and associated memory is pre-deployed in the terminal device, and from mapping above, input instruction is invoking the pre-deployed neural network model.)
using the prediction input data as an input of the neural network model, and processing the prediction input data by using the neural network model to obtain a prediction result. (Sharma, Figure 3, and page 4, column 1, paragraph 2, line 1 “The input instruction reads a DNN input (e.g., an entire image) from memory and send it to another instruction for processing.” In other words, input instruction is prediction input data, DNN is neural network model, and send it to another instruction for processing is processing the prediction input data to obtain prediction result.)
Regarding claim 9,
the combination of Sharma and Jia teaches the neural network model prediction method of claim 8, wherein
the neural network model is a convolutional neural network (CNN) model; and (Sharma, Figure 2.  “Type: CONVOLUTION” In other words, the convolution layer shows that the initial neural network model can be a convolutional neural network.)
	wherein the processing the prediction input data by using the neural network model comprises: scheduling three dimensions in parallel: a width, a height and an output channel, of a convolution layer of the CNN model by using a GPU of the terminal device during processing of the prediction input data, to reduce a quantity of loop layers in implementation of the convolution layer.  (Sharma, See mapping in claim 6 above.) 
Regarding claim 10,
	the combination of Sharma and Jia teaches the neural network model prediction method according to claim 9, wherein, the processing the prediction input data by using the neural network model further comprises:
increasing a quantity of target points continuously calculated in a loop; (Sharma, See mapping in claim 7 above.)
reading, during calculation of a first target point, all pixels corresponding to the first target point; and (Sharma, See mapping in claim 7 above.)
reusing pixels the same as those in a previously calculated target point and re-reading pixels different from those in the previously calculated target point during calculation of a non-first target point.  (Sharma, See mapping in claim 7 above.)
Claims 11-17 are neural network deployment apparatus claims corresponding to neural network model deployment method claims 1-7, respectively.  Otherwise, they are the same.  It is implicit that a neural network model deployment method requires a neural network 
Claim 18 is a non-transitory computer-readable medium claim corresponding to the neural network model deployment method claim 1.  Otherwise, they are the same.  It is implicit that a neural network model deployment method requires at least one non-transitory computer-readable medium in order to deploy.  Therefore, claim 18 is rejected for the same reasons as claim 1.
Regarding claim 19,
the combination of Sharma and Jia teaches the non-transitory computer readable medium of claim 18, wherein 
a layer definition of a network layer comprises: name information, class information, and initialization information of the network layer. (Sharma, Figure 2, In other words, name is name, type is class information, and convolution_param and pooling_param are initialization information of the network layers.)
Regarding claim 20,
the combination of Sharma and Jia teaches the non-transitory computer readable medium of claim 18, wherein
the initial neural network model is a convolutional neural network (CNN) model. (Sharma, Figure 2.  “Type: CONVOLUTION” In other words, the convolution layer shows that the initial neural network model can be a convolutional neural network.)

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Abadi, et al “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems” teaches an interface for creating machine learning algorithms, and an implementation for executing such algorithms.
Hauswald, et al “A Hybrid Approach to Offloading Mobile Image Classification” teaches tradeoffs that arise from executing some of the workload onboard and some remotely.
Mahajan, et al “TABLA: A Unified Template-based Framework for Accelerating Statistical Machine Learning” teaches a framework that generates accelerators for a class of machine learning algorithms.
Mao, et al “MoDNN: Local Distributed Mobile Computing System for Deep Neural Network” teaches partitioning previously trained DNN models onto multiple mobile devices to accelerate DNN inference.
Napoli, et al “An object-oriented neural network toolbox based on design patterns” teaches a toolbox that automates several steps for setting up a neural network.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122